


AMENDMENT TO AGREEMENT




This Amendment to the Agreement (this “Amendment”) dated as of January 12, 2015,
as amended is entered into by and among Global Boatworks Holdings, Inc., a
Florida corporation (the “Company”) and Oceanside Equities, Inc., a Florida
corporation (the “Consultant”) on March 25, 2016.




WITNESSETH




WHEREAS on January 12, 2015, the Company and the Consultant entered into an
Agreement and entered into amendments thereto (as amended, the “Agreement”);




WHEREAS, the Company and the Consultant desire to amend the Agreement as more
particularly set forth below;




AGREEMENT




The Parties hereto, intending to be legally bound, agree as follows:




Paragraph 2 of the Agreement is deleted in its entirety and replaced with the
following:




2. In consideration for the Services, the Company shall pay the Consultant
500,000 shares of its restricted common stock for each year of services. The
first 500,000 shares shall be issued upon execution hereof as full compensation
for the first year services are provided. Consultant shall provide up to 200
hours per month of services to the Company as requested. For his second year of
services, Consultant shall be paid an additional 500,000 shares of the Company’s
common stock which shall be delivered to Consultant on June 15, 2016.




IN WITNESS WHEREOF, the parties hereto have entered into this agreement the day
and year first above written.




Global Boatworks Holdings, Inc.




By: /s/ Robert Rowe

Robert Rowe, Chief Executive Officer  




Oceanside Equities, Inc.




By: /s/ Vincent Beatty
Vince Beatty









